Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
George Cleveland appeals the district court’s order accepting the magistrate judge’s recommendation and denying relief on Cleveland’s 42 U.S.C. § 1983 (2006) complaint, and a subsequent order denying Cleveland’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cleveland v. Seneca SC, No. 8:09-cv-00626-HMH, 2010 WL 1257566 (D.S.C. Mar. 23, 2010; 2010 WL 1462759, Apr. 9, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.